Name: Commission Implementing Regulation (EU) 2015/2077 of 18 November 2015 opening and providing for the administration of Union import tariff quotas for eggs, egg products and albumins originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  foodstuff;  animal product;  Europe;  international trade;  processed agricultural produce
 Date Published: nan

 19.11.2015 EN Official Journal of the European Union L 302/57 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2077 of 18 November 2015 opening and providing for the administration of Union import tariff quotas for eggs, egg products and albumins originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof, Having regard to Regulation (EU) No 510/2014 of the European Parliament and of the Council of 16 April 2014 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products and repealing Council Regulations (EC) No 1216/2009 and (EC) No 614/2009 (2) and in particular points (a), (b), (c) and (d) of Article 9 and point (a) of Article 16(1) thereof, Whereas: (1) By Council Decision 2014/668/EU (3), the Council authorised the signing, on behalf of the European Union, and provisional application, of the Association Agreement between the European Union and its Member States, of the one part, and the Ukraine, of the other part (the Agreement). The Agreement provides for the elimination of customs duties on imports of goods originating in Ukraine in accordance with Annex I-A to Chapter I of the Agreement. The Appendix to that Annex I-A provides for import tariff quotas for eggs, egg products and albumins. (2) Pending the entry into force of the Agreement, in accordance with Regulation (EU) No 374/2014 of the European Parliament and of the Council (4), import tariff quotas for eggs, egg products and albumins for 2014 and 2015 were opened and managed in accordance with Commission Implementing Regulation (EU) No 412/2014 (5). (3) The Agreement will be provisionally applied as of 1 January 2016. It is therefore necessary to open annual import tariff quota periods from 1 January 2016 onwards. In order to give due weight to the supply requirements of the Union existing and emerging production, processing and consumption market in terms of competitiveness, certainty and continuity of supply and the need to safeguard the equilibrium of that market, it is appropriate that those quotas are administered by the Commission in accordance with Article 184(2)(b) of Regulation (EU) No 1308/2013 and Article 14(3)(b) of Regulation (EU) No 510/2014. (4) The import tariff quotas concerned should be managed through the use of import licences. To this end, Commission Regulation (EC) No 1301/2006 (6) should apply, without prejudice to additional conditions laid down in this Regulation. (5) Commission Regulation (EC) No 376/2008 (7) lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products. That Regulation should apply to import licences issued in accordance with this Regulation, save where derogations are appropriate. (6) For the appropriate administration of the tariff quotas, the security linked to the import licences should be lodged at the time of submission of a licence application. (7) Commission Implementing Regulation (EU) No 1001/2013 (8) has replaced some CN codes in Annex I to Council Regulation (EEC) No 2658/87 (9) by new CN codes which now differ from those referred to in the Appendix to Annex I-A to Chapter I of the Agreement. The new CN codes should therefore be reflected in Annex I to this Regulation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Opening and management of tariff quotas 1. This Regulation opens and manages, from 2016, annual import tariff quotas for the egg sector and albumin products indicated in Annex I, for the period from 1 January until 31 December. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty and the order numbers shall be as set out in Annex I. 3. The import tariff quotas referred to in paragraph 1 shall be managed by means of import licences. 4. Regulations (EC) No 1301/2006 and (EC) No 376/2008 shall apply, unless otherwise provided for in this Regulation. 5. For the purposes of this Regulation, the weight of egg products shall be converted into the shell egg equivalent according to the standard rates of yield set out in Annex 69 to Commission Regulation (EEC) No 2454/93 (10). 6. For the purposes of this Regulation, the weight of milk albumins shall be converted into the shell egg equivalent according to the standard rates of yield of 7,00 for dried milk albumins (CN code 3502 20 91) and of 53,00 for other milk albumins (CN code 3502 20 99) using the principles of conversion laid down in Annex 69 to Regulation (EEC) No 2454/93. Article 2 Import tariff quota periods The quantity of the products set for the annual import tariff quota for each order number set out in Annex I shall be subdivided into four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. Article 3 Import licence applications and import licences 1. The release into free circulation of the quantities awarded under the import tariff quotas referred to in Article 1(1) shall be subject to the presentation of an import licence. 2. A security of EUR 20 per 100 kilograms shall be lodged by the operator at the time of the submission of an import licence application. 3. Import licence applications shall refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their descriptions shall be entered in boxes 15 and 16 of the import licence application and the licence, respectively. In the case of tariff quota 09.4275 set out in Annex I, the total quantity shall be converted into the shell egg equivalent. 4. Import licence applications and licences shall contain: (a) in box 8, the name Ukraine as country of origin and the box yes marked by a cross; (b) in box 20, one of the entries listed in Annex II. 5. Each licence shall mention the quantity for each CN code. 6. Applications for import licences shall be submitted in the first seven days of the month which precedes each of the subperiods referred to in Article 2. 7. Import licence applications shall be made for a minimum quantity of 1 tonne and a maximum of 10 % of the quantity available for the quota concerned in the quota subperiod concerned. 8. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted, of the total quantities, including nil returns, of all applications, expressed in kilograms egg shell equivalent weight in the case of tariff quota 09.4275 set out in Annex I and in kilograms product weight in the case of tariff quota 09.4276, and broken down by order number. 9. Import licences shall be issued as from the 23rd day of the month in which applications are submitted and at the latest by the last day of that month. 10. The Commission shall set, where appropriate, the quantity for which no applications for licenses were received and which are automatically added to the quantity set for the next quota subperiod. Article 4 Validity of import licences By way of derogation from Article 22 of Regulation (EC) No 376/2008, the import licences shall be valid for 150 days from the first day of the subperiod for which they have been issued. The term of validity of the import licences shall, however, expire on 31 December of each import tariff quota period at the latest. Article 5 Notifications to the Commission 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission not later than the 10th day following the month of application, of the quantities, including nil returns, covered by licences they have issued. 2. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, including nil returns, covered by unused or partially used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued: (a) together with the notifications referred to in Article 3(8) of this Regulation regarding the applications submitted for the last subperiod of the quota period; (b) for quantities not yet notified at the time of the first notification provided for in point (a), by 30 April following the end of each import tariff quota period at the latest. 3. No later than 30 April following the end of each import tariff quota period, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during that import tariff quota period. 4. In the case of the notifications referred to in paragraphs 1, 2 and 3, the quantity shall be expressed in kilograms egg shell equivalent weight in the case of tariff quota 09.4275 set out in Annex I and in kilograms of product weight in the case of tariff quota 09.4276 and broken down by order number. Article 6 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 150, 20.5.2014, p. 1. (3) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (4) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (5) Commission Implementing Regulation (EU) No 412/2014 of 23 April 2014 opening and providing for the administration of Union import tariff quotas for eggs, egg products and albumins originating in Ukraine (OJ L 121, 24.4.2014, p. 32). (6) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (7) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3). (8) Commission Implementing Regulation (EU) No 1001/2013 of 4 October 2013 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 290, 31.10.2013, p. 1). (9) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (10) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Order number CN codes Description Import period Quantity in tonnes Duty applicable (EUR/t) 09.4275 0407 21 00 0407 29 10 0407 90 10 0408 11 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80 3502 11 90 3502 19 90 3502 20 91 3502 20 99 Poultry eggs in shell, fresh, preserved or cooked; Birds' eggs, not in shell, and egg yolks, fresh dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter, fit for human consumption; eggs albumins and milk albumins, fit for human consumption Year 2016 1 500 (expressed in shell egg equivalent) 0 Year 2017 1 800 (expressed in shell egg equivalent) Year 2018 2 100 (expressed in shell egg equivalent) Year 2019 2 400 (expressed in shell egg equivalent) Year 2020 2 700 (expressed in shell egg equivalent) From Year 2021 3 000 (expressed in shell egg equivalent) 09.4276 0407 21 00 0407 29 10 0407 90 10 Poultry' eggs in shell, fresh, preserved or cooked 3 000 (expressed in net weight) 0 ANNEX II Entries referred to in Article 3(4)(b)  In Bulgarian: Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  Ã ·Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã µÃ ½Ã ¸Ã µ (Ã C) 2015/2077  In Spanish: Reglamento de EjecuciÃ ³n (UE) 2015/2077  In Czech: ProvÃ ¡dÃ cÃ ­ naÃ Ã ­zenÃ ­ (EU) 2015/2077  In Danish: GennemfÃ ¸relsesforordning (EU) 2015/2077  In German: DurchfÃ ¼hrungsverordnung (EU) 2015/2077  In Estonian: RakendusmÃ ¤Ã ¤rus (EL) 2015/2077  In Greek: Ã Ã ºÃ Ã µÃ »Ã µÃ Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) 2015/2077  In English: Implementing Regulation (EU) 2015/2077  In French: RÃ ¨glement d'exÃ ©cution (UE) 2015/2077  In Croatian: Provedbena uredba (EU) 2015/2077  In Italian: Regolamento di esecuzione (UE) 2015/2077  In Latvian: Ã ªstenoÃ ¡anas regula (ES) 2015/2077  In Lithuanian: Ã ®gyvendinimo reglamentas (ES) 2015/2077  In Hungarian: (EU) 2015/2077 vÃ ©grehajtÃ ¡si rendelet  In Maltese: Regolament ta' Implimentazzjoni (UE) 2015/2077  In Dutch: Uitvoeringsverordening (EU) 2015/2077  In Polish: RozporzÃ dzenie wykonawcze (UE) 2015/2077  In Portuguese: Regulamento de ExecuÃ §Ã £o (UE) 2015/2077  In Romanian: Regulamentul de punere Ã ®n aplicare (UE) 2015/2077  In Slovak: VykonÃ ¡vacie nariadenie (EÃ ) 2015/2077  In Slovene: Izvedbena uredba (EU) 2015/2077  In Finnish: TÃ ¤ytÃ ¤ntÃ ¶Ã ¶npanoasetus (EU) 2015/2077  In Swedish: GenomfÃ ¶randefÃ ¶rordning (EU) 2015/2077